Powell, J.
1. Grounds of a motion for a new trial' in which error is as» signed upon the admission of evidence will not be considered by this court, when the evidence objected to is not set forth, literally or in substance, nor attached to the motion as an exhibit. Hicks v. Webb, 127 Ga. 171 (5), 56 S. E. 307; Lewis v. Hutchinson, 127 Ga. 790 (3), 56 S. E. 998, and cit.; Waldrop v. Wolff, 114 Ga. 610 (2), 40 S. E. 830.
2. The verdict is well warranted ,by the evidence; and no reversible error appears. Judgment affirmed.